


Exhibit 10.2




WEST MARINE, INC.
OMNIBUS EQUITY INCENTIVE PLAN


(As amended and restated effective March 27, 2014)




SECTION 1
ESTABLISHMENT, PURPOSE AND DURATION
1.1.Establishment of the Plan. West Marine, Inc., a Delaware corporation (the
"Company"), having previously established the "West Marine, Inc. 1993 Omnibus
Equity Incentive Plan,” and the “West Marine, Inc. Nonemployee Director Stock
Option Plan,” and merged those plans effective as of March, 2002, which merged
plan was amended and restated in its entirety effective May 21, 2008 and May 19,
2011, was subsequently amended on March 30. 2012 and February 21, 2014, and is
hereby further amended and restated in its entirety to incorporate such
amendments effective March 26, 2014 (“Effective Date”) (the “Plan”). Any awards
issued under any predecessor plan, together with the terms and conditions of any
award agreement previously issued to any participant under any such plan, shall
continue in force and effect under the terms of this Plan. The Plan permits the
grant of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Performance Units, Performance Shares, and Other
Stock-Based Awards. The Plan is effective as of the Effective Date, subject to
the approval by an affirmative vote, at the next meeting of the stockholders of
the Company, or any adjournment thereof, of the holders of a majority of the
outstanding shares of the common stock of the Company, present in person or by
proxy and entitled to vote at such meeting.
1.2.Purpose of the Plan. The purpose of the Plan is to promote the success, and
to enhance the value of the Company by linking the personal interests of
Participants to those of Company stockholders, and by providing such
Participants with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of Participants upon whose judgment, interest,
and special effort the successful conduct of its operation largely is dependent,
to achieve long-term Company objectives, and to enable, if applicable,
stock-based and cash-based Awards to qualify as performance-based compensation
for purposes of the tax deduction limitations under Section 162(m) of the Code.
1.3.Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors to
terminate the Plan at any time pursuant to Section 15, until all Shares subject
to the Plan have been purchased or acquired pursuant to the provisions of the
Plan.
SECTION 2
DEFINITIONS
The following terms shall have the meanings set forth below, unless plainly
required by the context:
2.1"Affiliated SAR" means a Stock Appreciation Right that is granted in
connection with a related Option, and which will be deemed to automatically be
exercised simultaneous with the exercise of the related Option.
2.2"Award" means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Units, Performance Shares or any Other Stock-Based
Awards that are valued in whole or in part be reference to, or otherwise based
on or related to, Shares.




--------------------------------------------------------------------------------




2.3"Award Agreement" means any written agreement, contract or other instrument
entered into by each Participant and the Company, setting forth the terms and
provisions applicable to Awards granted to Participants under this Plan. An
Award Agreement shall not require the signature of the Participant and/or the
Company. The approval of an Award by the Company (in accordance with the Plan),
together with notice of the Award to the Participant (which notice may be
accomplished through the posting thereof on a website for the Plan), shall be
sufficient evidence of the issuance to, and acceptance by, the Participant of
the Award reflected in the Award Agreement, unless such Participant expressly
rejects such Award Agreement in writing.
2.4“Award Period” means, with respect to an Award, the period of time, if any,
set forth in the Award Agreement during which specified target performance goals
must be achieved or other conditions set forth in the Award Agreement must be
satisfied.
2.5“Beneficiary” means the person designated in accordance with Section 12 of
the Plan.
2.6"Board" or "Board of Directors" means the Board of Directors of the Company.
2.7“Change in Control” means, and shall be deemed to have occurred upon the
occurrence of, any one of the following events:
(a) The acquisition in one or more transactions, other than from the Company, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), other than the Company, a Subsidiary or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or a Subsidiary, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a number of the Company’s Voting
Securities in excess of 50% of the Company’s Voting Securities unless such
acquisition has been approved in advance by the Board;
(b) Any election has occurred of persons to the Board that causes two-thirds of
the Board to consist of persons other than (i) persons who were members of the
Board on the Effective Date of the Plan and (ii) persons who were nominated for
election as members of the Board at a time when two-thirds of the Board
consisted of persons who were members of the Board on the Effective Date of the
Plan, provided, however, that any person nominated for election by (x) a Board
at least two-thirds of whom constituted persons described in clauses (i) and/or
(ii) or (y) by persons who were themselves nominated by such Board, shall for
this purpose be deemed to have been nominated by a Board composed of persons
described in clause (i);
(c) The consummation (i.e. closing) of a reorganization, merger or consolidation
involving the Company, unless, following such reorganization, merger or
consolidation, all or substantially all of the persons who were the respective
beneficial owners of the Outstanding Common Stock and the Company’s Voting
Securities immediately prior to such reorganization, merger or consolidation,
following such reorganization, merger or consolidation beneficially own,
directly or indirectly, more than 75% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
Voting Securities entitled to vote generally in the election of directors of the
entity resulting from such reorganization, merger or consolidation in
substantially the same proportion as their ownership of the Outstanding Common
Stock and the Company’s Voting Securities immediately prior to such
reorganization, merger or consolidation, as the case may be;
(d) The consummation (i.e. closing) of a sale or other disposition of all or
substantially all the assets of the Company, unless, following such sale or
disposition, all or substantially all of the persons who were the respective
beneficial owners of the Outstanding Common Stock and the Company’s Voting
Securities immediately prior to such sale or disposition, following such sale or
disposition beneficially own, directly or indirectly, more than 75% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity acquiring such assets in substantially the




--------------------------------------------------------------------------------




same proportion as their ownership of the Outstanding Common Stock and the
Company’s Voting Securities immediately prior to such sale or disposition, as
the case may be; or
(e) a complete liquidation or dissolution of the Company.
2.8"Code" means the Internal Revenue Code of 1986, as amended from time to time.
Reference to a specific section of the Code shall include such section, any
valid final or temporary regulation promulgated thereunder, and any comparable
provision of any future legislation amending, supplementing or superseding such
section.
2.9"Committee" means the compensation and leadership development committee of
the Board or any successor committee appointed by the Board to administer the
Plan with respect to grants of Awards, or any subcommittee thereof.
2.10“Common Stock” means the common stock of the Company, par value $0.001 per
Share.
2.11"Company" means West Marine, Inc., a Delaware corporation, or any successor
thereto.
2.12 “Covered Employee” has the same meaning as set forth in Section 162(m) of
the Code, and successor provisions.
2.13“Date of Grant” means:
(a)           for annual Awards to Participants who are current Employees of the
Company, the first business day of March of each year; and
 
(b)           for one-time Awards made to Participants who are newly-hired
Employees, the 10th business day of the calendar month following the new
Employee’s date of hire; and
 
(c)           for one-time Awards made to existing Employee Participants who are
promoted and whom the Management Committee or the Committee determines are
entitled to receive an Award, the 3rd business day following the release of
quarterly earnings which occurs immediately following the effective date of the
promotion;  and
 
(d)           for annual Awards made to Non-Employee Directors, the close of
each annual meeting of the Company’s stockholders at which the Non-Employee
Director is nominated for reelection and is so elected by the stockholders; and
 
(e)           for Awards, other than annual Awards, made to Non-Employee
Directors appointed by the Board at any time prior to the next annual meeting of
stockholders (e.g. an appointment to fill a vacancy on the Board), the first day
of attendance by such newly-appointed Non-Employee Director at the first to
occur of a Board meeting or a meeting of any of the Board’s standing committees;
and
 
(f)           for any other Awards and/or for Awards set forth in subsections
(a) through (e) above notwithstanding the dates set forth therein, any date
designated by the Committee as the date as of which an Award is granted, which
shall not be earlier than the date on which the Committee approves the granting
of such Award.
2.14"Director" means any individual who is a member of the Board of Directors of
the Company.
2.15"Disability" means a permanent and total disability within the meaning of
Code Section 22(e)(3).




--------------------------------------------------------------------------------




2.16"Employee" means any employee of the Company or of the Company's
Subsidiaries, whether such employee is so employed at the time the Plan is
adopted or becomes so employed subsequent to the adoption of the Plan.
2.17"Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto. Reference to a specific section or
regulation of the Exchange Act shall include such section or regulation, any
valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section or
regulation.
2.18"Fair Market Value" means the average of the highest and lowest quoted
selling prices for Shares on the relevant date as reflected by composite
transactions on the Nasdaq National Market System, or if there were no sales on
such date, the weighted average of the means between the highest and lowest
quoted selling prices on the nearest day before and the nearest day after the
relevant date, as determined by the Committee.
2.19“Freestanding SAR" means a Stock Appreciation Right that is granted
independently of any Options.
2.20"Incentive Stock Option" or "ISO" means an option to purchase Shares, which
is designated as an Incentive Stock Option and is intended to meet the
requirements of Section 422 of the Code.
2.21"Insider" shall mean an individual who, on the relevant date, is a Company
Director, Company officer (within the meaning of Rule 16a-1 promulgated under
the Exchange Act), or beneficial owner of 10% or more of the Shares.
2.22“Management Committee” means a committee consisting of the Chief Executive
Officer, the Chief Financial Officer and the Vice President of Human Resources,
or such other Company officers that the Committee may designate from time to
time, to whom the Committee has delegated authority to grant Awards to Employees
not constituting Insiders, pursuant to and consistent with the terms of this
Plan and applicable law.
2.23"Non-Employee Director" shall mean a Director who is an employee of neither
the Company nor any Subsidiary (within the meaning of Rule 16b-3(b) promulgated
under the Exchange Act).
2.24"Nonqualified Stock Option" or "NQSO" means an option to purchase Shares
which is not intended to be an Incentive Stock Option.
2.25"Option" means an Incentive Stock Option or a Nonqualified Stock Option.
2.26"Option Price" means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.
2.27“Other Stock-Based Award” means a right, granted to a Participant under
Section 10, that relates to or is valued by reference to Shares.
2.28“Outstanding Common Stock” means, at any time, the issued and outstanding
shares of Common Stock.
2.29"Participant" means an Employee or Non-Employee Director who has an
outstanding Award granted under the Plan.
2.30“Performance Goals” means (i) net earnings or net income (before or after
taxes), (ii) earnings per share or earnings per share growth, (iii) sales, net
sales, sales growth, total revenue, or revenue growth, (iv) pre-tax or
pre-bonus, pre-tax operating profit, (v) return measures (including, but not
limited to, return on assets, capital, invested capital, equity, sales, or
revenue), (vi) cash flow (including, but not limited to, operating cash flow,
free cash flow, cash flow return on equity, and cash flow return on investment),
(vii) earnings before or after taxes, interest, depreciation, and/or
amortization, (viii) gross or operating margins, (ix) share price or relative
share price (including, but not limited to, growth measures and total
shareholder return), (x) market share or change in market share, (xi) customer
retention or satisfaction, (xii) working capital targets, (xiii) quantifiable,
objective measures of individual performance relevant to the particular
Employee’s job responsibilities, or (xiv) other objective performance goals as




--------------------------------------------------------------------------------




may be determined by the Committee; any one, or combination, of such Performance
Goals may be measured with respect to the Company or any one or more of its
Subsidiaries and divisions and either in absolute terms or as compared to
another company or companies.
2.31"Performance Unit" means an Award granted to a Participant pursuant to
Section 9.
2.32"Performance Share" means an Award granted to a Participant pursuant to
Section 9.
2.33"Period of Restriction" means the period during which the transfer of Shares
of Restricted Stock is limited in some way (based on the passage of time, the
achievement of one or more Performance Goals, or upon the occurrence of other
events as determined by the Committee, in its discretion), and/or the Shares are
subject to a substantial risk of forfeiture, as provided in Section 8.
2.34"Restricted Stock" means an Award granted to a Participant pursuant to
Section 8.
2.35"Shares" means the shares of Common Stock of the Company.
2.36"Stock Appreciation Right" or "SAR" means an Award, granted alone or in
connection with a related Option, designated as a SAR, pursuant to the terms of
Section 7.
2.37"Subsidiary" means any corporation in which the Company owns directly, or
indirectly through subsidiaries, at least fifty percent (50%) of the total
combined voting power of all classes of stock, or any other entity (including,
but not limited to, partnerships and joint ventures) in which the Company owns
at least fifty percent (50%) of the combined equity thereof.
2.38"Tandem SAR" means a Stock Appreciation Right that is granted in connection
with a related Option, the exercise of which shall require forfeiture of the
right to purchase a Share under the related Option (and when a Share is
purchased under the Option, a SAR shall similarly be cancelled).
2.39“Voting Securities” means the combined voting power of all outstanding
voting securities of the Company entitled to vote generally in the election of
directors to the Board.




SECTION 3
ADMINISTRATION
3.1.The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of not less than two (2) Non-Employee Directors. The
members of the Committee shall be appointed from time to time by, and shall
serve at the pleasure of, the Board of Directors. The Committee shall be
comprised solely of Directors who are Non-Employee Directors.
3.2.Authority of the Committee. The Committee shall have full power, except as
limited by law or by the Certificate of Incorporation or Bylaws of the Company,
and subject to the provisions herein, to determine the size and types of Awards;
to determine the terms and conditions of such Awards in a manner consistent with
the Plan; to determine the terms and conditions of each Award Agreement, which
need not be identical for each Participant; to construe and interpret the Plan
and any Award Agreement or instrument entered into under the Plan; to establish,
amend, or waive rules and regulations for the Plan's administration; and
(subject to the provisions of Section 15 herein) to amend the terms and
conditions of any outstanding Award to the extent such terms and conditions are
within the discretion of the Committee as provided in the Plan. Further, the
Committee shall make all other determinations, which may be necessary or
advisable for the administration of the Plan. As permitted by law, the Committee
may delegate its powers, including to the Management Committee; provided,
however, that only the Committee may administer the Plan with respect to
Insiders, except that the Committee may delegate its power to issue Options to
Insiders so long as such Options are not exercisable for at least six (6) months
after the grant of the Option Award.
3.3.Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive, and binding on all persons, including the
Company, its shareholders, Employees, Participants, and their estates and
beneficiaries, and shall be given the maximum deference permitted by law.




--------------------------------------------------------------------------------




3.4.Limitation of Liability. Each member of the Committee shall be entitled to
rely or act in good faith upon any report or other information furnished to him
or her by any officer or other employee of the Company or any Subsidiary, the
Company’s independent certified public accountants, legal counsel or any
executive compensation consultant or other professional retained by the Company
to assist in the administration of the Plan. No member of the Committee, nor any
Employee of the Company acting on behalf of the Committee, including, without
limitation, the Management Committee or any member thereof, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and all members of the Committee and any such
Employee of the Company acting on their behalf, shall, to the extent permitted
by law, be fully indemnified and protected by the Company, pursuant to Section
17 hereof, with respect to any such action, determination, or interpretation.
3.5.Exercisability of Awards. Subject to the provisions of Section 3.2, Section
6.5, Section 7.6, Section 8.6, Section 9.4 and Section 19, any stock-settled
Award granted on or after the Effective Date that vests solely on the basis of
the passage of time (e.g., not on the basis of achievement of Performance Goals)
generally will vest in three equal annual installments over a three (3)-year
period following the Date of Grant. This Section 3.5 shall not apply to (i) any
Award that becomes vested based on the achievement of Performance Goals, (ii)
Awards to Non-Employee Directors, or (iii) Awards involving an aggregate number
of shares of Common Stock not exceeding 10% of the number of shares available
for Awards under the first sentence of Section 4.1 as of the Effective Date.


SECTION 4
SHARES SUBJECT TO THE PLAN
4.1.Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under the Plan, including shares
subject to Awards previously issued and outstanding under the Company’s 1993
Omnibus Equity Incentive Plan and Nonemployee Director Stock Option Plan, may
not exceed 10,300,000. These 10,300,000 Shares may be either authorized but
unissued or reacquired Shares. The following rules will apply for purposes of
the determination of the number of Shares available for grant under the Plan:
a.While an Award is outstanding, it shall be counted against the authorized pool
of Shares, regardless of its vested status.
b.The grant of an Option shall reduce the Shares available for grant under the
Plan by the number of Shares subject to such Award.
c.The grant of a Tandem SAR shall reduce the number of Shares available for
grant by the number of Shares subject to the related Option (i.e., there is no
double counting of Options and their related Tandem SARs).
d.The grant of an Affiliated SAR shall reduce the number of Shares available for
grant by the number of Shares subject to the SAR, in addition to the number of
Shares subject to the related Option.
e.The grant of a Freestanding SAR shall reduce the number of Shares available
for grant by the number of Freestanding SARs granted.
f.The Committee shall in each case determine the appropriate number of Shares to
deduct from the authorized pool in connection with the grant of Performance
Units and/or Performance Shares.
g.Commencing with the Effective Date of this Plan, each grant of a Restricted
Stock Award, Performance Share, or any other “full-value” Share-based award
shall reduce the authorized Share pool by 2.0 Shares.
h.To the extent that an Award is settled in cash rather than in Shares, the
Shares reserved for such Award shall not be deducted from the authorized Share
pool.
i.To the extent Shares are withheld from any Award by the Company to pay taxes
applicable to any Award, such Shares shall be deducted from the authorized Share
pool.




--------------------------------------------------------------------------------




j.Shares tendered by a Participant to pay the exercise price of any Option or to
satisfy tax-withholding obligations of any Award shall not be added to the
authorized Share pool.
4.2.Lapsed Awards. If any Award granted under this Plan is cancelled,
terminates, expires, or lapses for any reason (with the exception of the
termination of a Tandem SAR upon exercise of the related Option, or the
termination of a related Option upon exercise of the corresponding Tandem SAR),
any Shares subject to such Award again shall be available for the grant of an
Award under the Plan. Without limiting the foregoing, to the extent a
“full-value” share-based award such as Restricted Stock Award or Performance
Award is forfeited prior to the expiration of the applicable Period of
Restriction or Performance Period, the same number of Shares shall be added to
the authorized share pool as were deducted when such Award first was granted.
4.3.Adjustments in Authorized Shares. Adjustments in Authorized Shares. In the
event of any “equity restructuring,” as defined under the Financial Accounting
Standards Board Accounting Standards Codification Topic 718, Stock Compensation
(or any successor thereto), including but not limited to a stock dividend, stock
split, spin-off, rights offering, recapitalization through a nonrecurring cash
dividend, Share combination, or other change in the corporate structure of the
Company affecting the Shares such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Participants under the Plan,
such adjustment shall be made in the number and/or class of Shares which may be
delivered under the Plan, and in the number and/or class of and/or price of
Shares subject to outstanding Awards granted under the Plan, as is necessary to
equalize an Award’s value before and after an equity restructuring, and provided
that the number of Shares subject to any Award shall always be a whole number.
In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, or other change in the corporate structure of the
Company that does not constitute such an equity restructuring, the Committee may
make such adjustment, if any, as it deems appropriate in the number and/or class
of and/or price of Shares subject to outstanding Awards granted under the Plan.


SECTION 5
ELIGIBILITY AND PARTICIPATION
5.1.Eligibility. Persons eligible to participate in this Plan include all
Employees and Non-Employee Directors of the Company and its Subsidiaries, as
determined by the Committee. Notwithstanding the preceding sentence, Randolph K.
Repass shall not be eligible to participate in the Plan.
5.2.Actual Participation. Subject to the provisions of the Plan (including, but
not limited to, Section 11 relating to nondiscretionary awards to Non-Employee
Directors), the Committee, in its sole discretion, shall select from all
eligible Employees and Non-Employee Directors, those to whom Awards shall be
granted, and the Committee, in its sole discretion, shall determine the nature
and amount of each Award, subject to the Committee’s delegation of its powers,
including to the Management Committee, as set forth in this Plan.


SECTION 6
STOCK OPTIONS
6.1.Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees and Non-Employee Directors on the Date of Grant. The
Committee shall have discretion in determining the number of Shares subject to
Options granted to each Participant, subject to the Committee’s delegation of
powers, including delegation to the Management Committee, as set forth in this
Plan. The Committee may grant ISOs, NQSOs, or a combination thereof.
6.2.Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, the conditions of exercise of the Options,
and such other provisions as the Committee shall




--------------------------------------------------------------------------------




determine. The Award Agreement also shall specify whether the Option is intended
to be an ISO or a NQSO, provided that if the Award Agreement does not so
specify, the Option shall be a NQSO.
6.3.Option Price. The Option Price for each grant of an Option shall be
determined by the Committee in its sole discretion, provided that:
6.3.1.Nonqualified Stock Options. In the case of a Nonqualified Stock Option,
the Option Price shall be not less than one-hundred percent (100%) of the Fair
Market Value of a Share on the Date of Grant.
6.3.2.Incentive Stock Options. In the case of an Incentive Stock Option, the
Option Price shall be not less than one-hundred percent (100%) of the Fair
Market Value of a Share on the Date of Grant; provided, however, that if at the
time the Option is granted, the Employee (together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code)
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any of its Subsidiaries, the Option Price
shall be not less than one-hundred and ten percent (110%) of the Fair Market
Value of a Share on the Date of Grant.
6.4.Duration of Options. Each Option shall expire at such time as the Committee,
in its sole discretion, shall determine; provided, however, that for grants made
on or after the Effective Date of this Plan, no Option may be exercised after
the expiration of seven (7) years from the date the Option was granted. After
the Option is granted, the Committee, in its sole discretion, may extend the
maximum term of such Option, provided, however, that on or after the Effective
Date of this Plan, no extension shall make the Option exercisable more than
seven (7) years after the date the Option was granted.
6.5.Exercise of Options. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee,
in its sole discretion, shall determine or as otherwise set forth in this Plan.
After an Option is granted, the Committee, in its sole discretion, may
accelerate the exercisability of the Option, subject to any restrictions on
acceleration as set forth elsewhere in this Plan. However, in no event may any
Option granted to an Insider be exercisable until six (6) months following the
date of its grant, unless the Option was awarded by a committee comprised solely
of two or more Non-Employee Directors.
6.6.Payment. Options shall be exercised by the Participant's delivery of a
notice of exercise to the Secretary of the Company, to the Company’s designated
broker, or to another person designated by the Committee setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. The Option Price upon exercise of
any Option shall be payable to the Company in full in cash or its equivalent.
The Committee, in its sole discretion, also may permit exercise (a) by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price (provided that the Shares which are
tendered must have been held by the Participant for at least six (6) months
prior to their tender to satisfy the Option Price), or (b) by any other means
which the Committee, in its sole discretion, determines to provide legal
consideration for the Shares, and to be consistent with the Plan's purpose and
applicable law. As soon as practicable after receipt of a written notification
of exercise and full payment, the Company shall transfer into the Participant's
name, by book entry into Participant’s brokerage account or by causing a Share
certificate(s) to be issued to Participant, the number of Shares purchased under
the Option(s).
6.7.Restrictions on Share Transferability. The Committee may impose restrictions
on any Shares acquired pursuant to the exercise of an Option under the Plan, as
it may deem advisable, including, without limitation, restrictions under
applicable Federal securities laws, under the requirements of any national
securities exchange or system upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.
6.8.Certain Additional Provisions for Incentive Stock Options.
6.8.1.Exercisability. The aggregate Fair Market Value (determined at the time
the Option is granted) of the Shares with respect to which Incentive Stock
Options are exercisable for the first




--------------------------------------------------------------------------------




time by any Employee during any calendar year (under all plans of the Company
and its Subsidiaries) shall not exceed $100,000, or such other limitation
required under Section 422(d) of the Code.
6.8.2.Termination of Employment. No Incentive Stock Option may be exercised more
than three months after the effective date of the Participant's termination of
employment for any reason other than Disability or death, unless (a) the
Participant dies during such three-month period, and/or (b) the Award Agreement
permits later exercise. No Incentive Stock Option may be exercised more than one
year after the Participant's termination of employment on account of death or
Disability, unless (a) the Participant dies during such one-year period, and (b)
the Award Agreement permits later exercise.
6.8.3.Employees Only. Incentive Stock Options may be granted only to persons who
are Employees at the time of grant. Non-Employee Directors shall not be eligible
to receive Incentive Stock Options.
6.9.Nontransferability of Options. No Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, the laws of descent and distribution, or as allowed under Section
12. All Options granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant.


SECTION 7
APPRECIATION RIGHTS
7.1.Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to an Employee and/or a Non-Employee Director on the Date of Grant. The
Committee may grant Affiliated SARs, Freestanding SARs, Tandem SARs, or any
combination thereof. The Committee shall have complete discretion to determine
the number of SARs granted to any Participant, and consistent with the
provisions of the Plan, the terms and conditions pertaining to such SARs.
However, the grant price of any SAR, including Affiliated SARs, Freestanding
SARs, Tandem Sars, or any combination thereof, shall be not less than
one-hundred percent (100%) of the Fair Market Value of a Share on the Date of
Grant of the SAR. In no event shall any SAR granted to an Insider become
exercisable within the first six (6) months after the date it was granted,
unless the SAR was awarded by a committee comprised solely of two or more
Non-Employee Directors.
7.2.Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (ii) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Price of the ISO.
7.3.Exercise of Affiliated SARs. Affiliated SARs shall be deemed to be exercised
upon the exercise of the related Options. The deemed exercise of Affiliated SARs
shall not necessitate a reduction in the number of related Options.
7.4.Exercise of Freestanding SARs. Freestanding SARs shall be exercisable on
such terms and conditions as shall be determined by the Committee, in its sole
discretion.
7.5.Term of SARs. The term of a SAR granted under the Plan shall be determined
by the Committee, in its sole discretion, provided, however, that for grants
made on or after the Effective Date of this Plan, no SAR may be exercised after
the expiration of seven (7) years from the date the SAR was granted..
7.6.SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, the conditions of exercise
and such other provisions as the




--------------------------------------------------------------------------------




Committee, in its sole discretion, shall determine. After a SAR is granted, the
Committee, in its sole discretion, may accelerate the exercisability of the
Option or extend the term of the SAR, subject to any restrictions on
acceleration as set forth elsewhere in this Plan, provided, however, that on or
after the Effective Date of this Plan, no extension shall make the SAR
exercisable more than seven (7) years after the date the SAR was granted.
7.7.Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying: (a) the difference between the Fair Market Value of a Share on the
date of exercise over the grant price; times (b) the number of Shares with
respect to which the SAR is exercised. At the discretion of the Committee, the
payment upon SAR exercise may be in cash, in Shares of equivalent value, or in
some combination thereof.
7.8.Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of a SAR under the
Plan, as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any national
securities exchange or system upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.
7.9.Nontransferability of SARs. No SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, the laws of descent and distribution, or as permitted under
Section 12. Further, all SARs granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.


SECTION 8
RESTRICTED STOCK
8.1.Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee may grant Shares of Restricted Stock to Employees and Non-Employee
Directors on the Date of Grant in such amounts as the Committee, in its sole
discretion, shall determine.
8.2.Restricted Stock Agreement. Each Restricted Stock grant shall be evidenced
by an Award Agreement that shall specify the Period (or Periods) of Restriction,
the number of Restricted Stock Shares granted, and such other terms and
conditions as the Committee, in its sole discretion, shall determine. However,
in no event may any Restricted Stock granted to an Insider become vested in a
Participant prior to six (6) months following the date of its grant, unless the
Restricted Stock was awarded by a committee comprised solely of two or more
Non-Employee Directors.
8.3.Transferability. Except as provided in this Section 8, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction established
by the Committee and specified in the Award Agreement, or upon earlier
satisfaction of any other conditions, as specified by the Committee in its sole
discretion and set forth in the Award Agreement. All rights with respect to the
Restricted Stock granted to a Participant under the Plan shall be available
during his or her lifetime only to such Participant.
8.4.Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on any Shares of Restricted Stock as it may deem advisable
including, without limitation, restrictions based upon the achievement of
specific performance goals (Company-wide, divisional, and/or individual),
stop-transfer order, and/or such other restrictions under applicable Federal or
state securities laws, rules and regulations thereunder or rules of the national
securities exchange or system on which the Shares are listed.
8.5.Certificate Legend. The Committee may cause a legend or legends to be placed
on any such Restricted Stock certificates to make appropriate reference to any
restrictions that may be applicable to Shares. In addition, during any Period of
Restriction, or during any period during which delivery or receipt of an Award
or Shares has been deferred by the Committee or a Participant, the Committee may
require the Participant to enter into an agreement providing that certificates
representing Shares issuable




--------------------------------------------------------------------------------




or issued pursuant to an Award shall remain in the physical custody of the
Company or such other person as the Committee may designate.
8.6.Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall become freely transferable by the Participant after the last day of
the Period of Restriction. The Committee, in its discretion, may accelerate the
time at which any restrictions shall lapse, and/or remove any restrictions.
After the Shares are released from restrictions, the Participant shall be
entitled to have the applicable legend or legends required by Section 8.5
removed from his or her Share certificate.
8.7.Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares unless otherwise provided in the Award Agreement.
8.8.Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder shall be
entitled to receive all dividends and other distributions paid with respect to
those Shares while they are so held, unless otherwise provided in the Award
Agreement. If any such dividends or distributions are paid in Shares, the Shares
shall be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid.
8.9.Return of Restricted Stock to Company. Subject to the applicable Award
Agreement and Section 8.6, upon the earlier of (a) the Participant's termination
of employment, or (b) the date set forth in the Award Agreement, the Restricted
Stock for which restrictions have not lapsed shall revert to the Company and,
subject to Section 4.2, again shall become available for grant under the Plan.


SECTION 9
PERFORMANCE UNITS AND PERFORMANCE SHARES
9.1.Grant of Performance Units/Shares. Subject to the terms of the Plan,
Performance Units and Performance Shares may be granted to Employees and
Non-Employee Directors on the Date of Grant. The Committee shall have complete
discretion in determining the number of Performance Units and Performance Shares
granted to each Participant, subject to the Committee’s delegation of its
powers, including to the Management Committee, as set forth in this Plan. With
respect to Covered Employees, Performance Units and Performance Shares are
intended to be “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code and shall be paid solely on account of the attainment
of one or more preestablished, objective Performance Goals within the meaning of
Section 162(m) and the regulations thereunder. The payout of any such Award to a
Covered Employee may be reduced, but not increased, based on the degree of
attainment of other performance criteria or otherwise at the direction of the
Committee.
9.2.Maximum Individual Awards. No individual may be granted more than 750,000
Shares subject to any combination of Performance Units/Shares, Restricted Stock,
Options, SARs, or Other Stock-Based Awards subject to one or more Performance
Goals in any given calendar year. The maximum payout for any Covered Employee
for a performance-based Award paid in cash is 300 percent of such Covered
Employee’s January 1 base salary for the calendar year of the performance-based
Award payment. The Share amounts in this Section 9.2 are subject to the
adjustment provisions under Section 4.3. The Committee shall determine the
applicable Performance Goals.
9.3.Value of Performance Units/Shares. Each Performance Unit shall have an
initial value that is established by the Committee on the Date of Grant. Each
Performance Share shall have an initial value equal to one-hundred percent
(100%) of the Fair Market Value of a Share on the Date of Grant. The Committee
shall set Performance Goals in its discretion which, depending on the extent to
which they are met, will determine the number and/or value of Performance
Units/Shares that will be paid out to the Participants. The time period during
which the Performance Goals must be met shall be called a "Performance Period."
Performance Periods of Awards granted to Insiders shall, in all cases, exceed
six




--------------------------------------------------------------------------------




(6) months in length, unless the performance-based Awards were granted by a
committee comprised solely of two or more Non-Employee Directors.
9.4.Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares shall be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding Performance Goals have been achieved. Notwithstanding the
preceding sentence, after the grant of a Performance Unit/Share, the Committee,
in its sole discretion, may waive the achievement of any Performance Goals for
such Performance Unit/Share.
9.5.Form and Timing of Payment of Performance Units/Shares. The settlement of
any earned Performance Units/Shares shall be made in a single lump sum, within
forty-five (45) calendar days following the close of the applicable Performance
Period. The Committee, in its sole discretion, may pay earned Performance
Units/Shares in the form of cash, in Shares (which have an aggregate Fair Market
Value equal to the value of the earned Performance Units/Shares at the close of
the applicable Performance Period) or in a combination thereof. Prior to the
beginning of each Performance Period, Participants may, in the discretion of the
Committee, elect to defer the receipt of any Performance Unit/Share payout upon
such terms as the Committee shall determine.
9.6.Cancellation of Performance Units/Shares. Subject to the applicable Award
Agreement, upon the earlier of (a) the Participant's termination of employment,
or (b) the date set forth in the Award Agreement, all remaining Performance
Units/Shares shall be forfeited by the Participant to the Company, and subject
to Section 4.2, the Shares subject thereto shall again be available for grant
under the Plan.
9.7.Nontransferability. Performance Units/Shares may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, a Participant's rights under
the Plan shall be exercisable during the Participant's lifetime only by the
Participant or the Participant's legal representative.
9.8.Restrictions on Share Transferability. The Committee may impose restrictions
on any Shares acquired pursuant to any performance-based Award granted under
this Section 9 as it may deem advisable, including, without limitation,
restrictions under applicable Federal securities laws, under the requirements of
any national securities exchange or system upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.


SECTION 10
OTHER STOCK-BASED AWARDS
10.1.Other Stock-Based Awards. The Committee is authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares,
as deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation, Shares awarded purely as a “bonus” and not subject
to any restrictions or conditions, other rights convertible or exchangeable into
Shares, purchase rights and Awards valued by reference to book value of Shares
or the performance of specified Subsidiaries.
10.2.Terms and Conditions. The Committee shall determine the terms and
conditions of such Awards, which may include Performance Goals. Shares delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 10 shall be purchased for such consideration, paid for at such times, by
such methods, and in such forms, including, without limitation, cash, Shares,
other Awards, or other property, as the Committee shall determine.
10.3.Restrictions on Share Transferability. The Committee may impose
restrictions on any Shares acquired pursuant to any Award granted under this
Section 10 as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any national
securities exchange or system upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.




--------------------------------------------------------------------------------




SECTION 11
RESERVED


SECTION 12
BENEFICIARY DESIGNATION
As provided in this Section 12, each Participant under the Plan may name a
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of the Participant's death
before he or she receives any or all of such benefit and/or who may exercise any
vested Award under the Plan following the Participant's death. Each such
designation shall revoke all prior designations by the same Participant and must
be in a form and manner acceptable to the Committee. In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate and, subject to the terms of the Plan, any
unexercised vested Award may be exercised by the administrator or executor of
the Participant's estate.
SECTION 13
DEFERRALS
The Committee, in its sole discretion, may permit a Participant to defer such
Participant's receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant by virtue of the exercise of an
Option or SAR, the lapse or waiver of restrictions with respect to Restricted
Stock, or the satisfaction of any requirements or goals with respect to
Performance Units/Shares. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee from time to time.


SECTION 14
RIGHTS OF PARTICIPANTS
14.1.No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate any Participant's
employment or any Non-Employee Director’s service with the Company, or any
Subsidiary thereof, at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Subsidiaries (or between Subsidiaries) shall not be deemed a termination of
employment.
14.2.Participation. No Employee or Non-Employee Director shall have the right to
be selected to receive an Award under this Plan, or, having been so selected, to
be selected to receive a future Award, provided that a Non-Employee Director
shall be entitled to the Awards under Section 11.


SECTION 15
AMENDMENT, SUSPENSION, OR TERMINATION AND REPRICING
The Board or the Committee, in its sole discretion, may alter, amend or
terminate the Plan, or any part thereof, at any time and for any reason;
provided, however, that without further stockholder approval, no such alteration
or amendment shall (a) materially increase the benefits accruing to Participants
under the Plan, (b) materially increase the number of securities which may be
issued under the Plan, or (c) materially modify the requirements as to
eligibility for participation in the Plan; provided, further, that stockholder
approval is not required if such approval is not required in order to assure the
Plan's continued qualification under Rule 16b-3 promulgated under the 1934 Act.
Notwithstanding anything in the Plan to the contrary, neither the Board nor the
Committee shall amend the Plan, or any part thereof, to permit a transaction
that would have the effect of repricing an Option or Stock Appreciation Right
without obtaining shareholder approval of such amendment. For this purpose
“repricing” means (i) any transaction that would have the effect of repricing an
Option or Stock Appreciation Right under applicable financial accounting
standards, or (ii) with respect to an Option with an exercise price equal to or
greater than the Fair Market Value of the underlying stock, either the Company’s
cancellation of such Option in exchange for another Award or the Company’s
purchase of such Option for cash. Neither the amendment,




--------------------------------------------------------------------------------




suspension, nor termination of the Plan shall, without the consent of the
Participant, alter or impair any material rights or obligations under any Award
theretofore granted. No Award may be granted during any period of suspension, or
after termination, of the Plan.
SECTION 16
WITHHOLDING
16.1.Tax Withholding. Prior to the delivery of any Shares or cash pursuant to
the Plan, the Company shall have the power and the right to deduct or withhold,
or require a Participant to remit to the Company, an amount sufficient to
satisfy Federal, state, and local taxes (including the Participant's FICA
obligation) required by law to be withheld with respect to any Awards.
16.2.Shares Withholding. The Committee may, in its absolute discretion, permit a
Participant to satisfy such tax withholding obligation, in whole or in part, by
electing to have the Company withhold Shares having a value equal to the amount
required to be withheld or by delivering to the Company already-owned shares to
satisfy the withholding requirement. The amount of the withholding requirement
shall be deemed to include any amount which the Committee agrees may be withheld
at the time the election is made, not to exceed the amount determined by using
the maximum Federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined (the "Tax Date"). The value of the Shares to be
withheld or delivered will be based on their Fair Market Value on the Tax Date.
Such elections will be subject to the following restrictions: (1) the election
must be made on or before the Tax Date; (2) the election will be irrevocable;
and (3) the election will be subject to the disapproval of the Committee.
16.3.No Tax Gross-Ups. In no event will the Company pay, reimburse or provide
any “gross-up” payment to, the Participant for taxes on the income recognized as
a result of the grant, vesting, exercise or sale of any Award.


SECTION 17
INDEMNIFICATION
Each person who is or shall have been a member of the Committee, or of the
Board, or who had been delegated a duty by them under the Plan including,
without limitation, the Management Committee, shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, notion, suit, or proceeding to which he or she may
be a party, or in which he or she may be involved by reason of any action taken
or failure to act, which such person took or failed to take, in good faith, in
carrying out his or her duties under the Plan or any Award Agreement, and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company's approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company's Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
SECTION 18
SUCCESSORS
All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.




--------------------------------------------------------------------------------




SECTION 19
CHANGE IN CONTROL RESTRICTIONS
Notwithstanding anything to the contrary contained in this Plan, in no event may
the Committee accelerate the exercisability of any Award in the event of a
Change in Control unless such vesting is conditioned on the consummation of such
Change in Control and either (i) the Participant’s employment with the Company
is terminated, or (ii) the Committee or the Board determines that (A) such
outstanding Awards will not be assumed, converted and/or substituted, or (B) it
is in the best interests of the Company to vest such outstanding Awards.
SECTION 20
LEGAL CONSTRUCTION
20.1.Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
20.2.Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
20.3.Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges or systems as may be required.
20.4.Securities Law Compliance. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule 16b-3 or
its successors under the Exchange Act. To the extent any provision of the Plan,
Award Agreement or action by the Committee fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee.
20.5.Governing Law. The Plan and all Award Agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of California
(without giving effect to principles of conflicts of laws thereof) and
applicable Federal law.
20.6.Captions. Captions are provided herein for convenience only, and are not to
serve as a basis for interpretation or construction of the Plan.




